Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 22, 2019

The Court of Appeals hereby passes the following order:

A19D0248. JUDITH E. JONES v. RENWICK T. DICKERSON.

      Respondent’s motion to dismiss the Application for Discretionary Appeal is
DENIED. However, upon consideration of the merits of the Application, it is ordered
that it be hereby DENIED. The Applicant’s request for attorney fees in responding
to the motion to dismiss is DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/22/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.